Citation Nr: 1014423	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  02-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
low back strain, evaluated as 10 percent disabling from 
November 28, 2000 through March 11, 2009.

2.  Entitlement to an increased disability evaluation for a 
low back strain, evaluated as 40 percent disabling for the 
period since March 12, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from August 1975 to August 
1979.     

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2003, the Board affirmed the RO's decision.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2005, the Court vacated the Board's decision and 
remanded the claim to the Board for readjudication.  The 
Board in turn remanded the claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in July 2005.  

Subsequently, in a June 2007 decision, the Board denied the 
Veteran's claim for an increased disability evaluation.  The 
Veteran appealed the November 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated August 2008, the Court granted a Joint 
Motion to vacate and remand the aforementioned issue.  And, 
in September 2008, the Board remanded the Veteran's claim for 
additional development and due process considerations, in an 
effort to comply.  

Thereafter, in a June 2009 rating decision, the RO granted 
the Veteran an increased, 40 percent disability rating for 
his low back strain, effective March 12, 2009.   The Veteran 
has continued his appeal for a higher disability rating for 
his low back strain.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case was returned to the Board for appellate 
consideration.   




FINDINGS OF FACT

1.  Throughout the rating period from November 28, 2000 
through March 11, 2009, the Veteran's low back strain 
manifests as pain, including on motion, and no more than 
slight limitation of motion of the lumbar spine.

2.  Throughout the rating period from March 12, 2009, the 
Veteran's low back strain has been manifested by subjective 
complaints of pain, with intermittent flare-ups, productive 
of severe limitation of motion, with forward flexion to 30 
degrees; but without demonstration by competent clinical 
evidence of neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 
8520, 8620 (2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 
5290, 5293, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 - 5243 (as in effect from 
September 26, 2003).

2.  The criteria for a disability evaluation in excess of 40 
percent for low back strain, for the period since March 12, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243; 4.124a, 
Diagnostic Codes 8520, 8620 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letters, dated in February 2001, 
November 2005, January 2006, and October 2008 from the agency 
of original jurisdiction (AOJ) to the appellant.  The letters 
explained the evidence necessary to substantiate the 
Veteran's claim for an increased disability evaluation, as 
well as the legal criteria for entitlement to such benefits.  
The letters also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, the October 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided after the issuance of an initial, appropriate 
VCAA notice.  However, the notice elements required by 
Dingess/Hartman were provided to the appellant after the 
initial adjudication.   Nevertheless, the appellant's claim 
was readjudicated thereafter and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

For the Period from November 28, 2000 through March 11, 2009

The RO initially evaluated the Veteran's low back disability 
as 10 percent disabling pursuant to Diagnostic Code (DC) 
5295, which is no longer in effect.  VA twice amended the DCs 
pertinent to ratings of the spine during the course of this 
appeal.  The Veteran is thus entitled to a consideration of 
his claim under both the former and revised DCs applicable to 
his claim.  The revised rating criteria, if favorable to his 
claim, may be applied only for the period beginning on the 
effective dates of the regulatory amendments.  The former 
rating criteria may be applied for that period (provided they 
are not less favorable) as well as for the period prior to 
the effective dates of the regulatory amendments.  VAOPGCPREC 
3-00, 65 Fed. Reg. 33,422 (April 10, 2000).  In this case, 
during the course of this appeal, the RO informed the Veteran 
of the former and revised criteria for rating diseases and 
injuries of the spine, including lumbosacral strains and 
intervertebral disc syndrome, and considered his claim for an 
increased evaluation pursuant to those criteria. 

Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2009)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).

Prior to September 26, 2003, DC 5295 provided that a 10 
percent evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum evaluation of 40 
percent was assignable for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria, the evidence of record establishes 
that the Veteran's low back disability picture does not more 
nearly approximate the criteria for an increased evaluation 
under any applicable DC, former or revised.  In this regard, 
the Board notes that, after the Veteran filed his claim for 
an increased evaluation, he sought additional VA treatment 
and underwent two additional VA examinations, one in March 
2001 and another in December 2005.  Treatment notes indicate 
that his physicians confirmed low back pain and prescribed 
medication, and that MRI revealed no abnormalities.  During 
the aforementioned VA examinations, the Veteran reported 
daily pain, especially when standing on his feet, sitting for 
prolonged periods or engaging in other physical activities.  
He further reported that the pain did not radiate or cause 
numbness, was helped with the use of pain medication and 
muscle relaxants, and did not cause any additional limitation 
during flare-ups or on repetitive use.  In December 2005, he 
indicated that he had experienced two incapacitating episodes 
of back pain during the prior year that lasted four to five 
days and caused him to miss one day of work as a letter 
carrier.  Examiners noted a normal gait, no tenderness on 
palpation, no spasm, flexion to 80 and 85 degrees with pain, 
extension to 25 and 40 degrees with pain, right and left 
lateral flexion to 25 and 50 degrees with pain, right and 
left lateral rotation to 40 degrees with pain, no 
neurological deficits, and no weakness, fatigue, 
incoordination or atrophy.  X-rays showed spina bifida 
occulta at S1, spondylosis, and minimal narrowing of the L4-5 
interspace.  

The above evidence establishes that the Veteran's low back 
strain manifests as pain, including on motion, and no more 
than slight limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Plate V (2009) (showing normal ranges of 
motion of the thoracolumbar spine, including extension to 30 
degrees, flexion to 90 degrees, lateral flexion to 30 degrees 
and rotation to 30 degrees).  These symptoms are contemplated 
in the 10 percent evaluation assigned for the Veteran's low 
back strain.  It is argued that he had loss of lateral motion 
with osteoarthritic changes, warranting a 40 percent under 
Diagnostic Code 5295.  However, the criteria for that rating 
also note that the 40 percent is to be assigned when there 
are some of the symptoms noted, including loss of lateral 
motion with osteoarthritic changes, listing of the whole 
spine to opposite side, or marked limitation of forward 
bending in a standing position and a showing of abnormal 
mobility on forced motion.  The findings do not reflect that 
he had the requisite symptomatology to warrant a 40 percent 
evaluation.  

There is no evidence of record indicating that, prior to the 
effective date of the regulatory amendments noted above, the 
Veteran had more than slight limitation of motion of the 
lumbar spine, including during flare-ups or on repetitive 
use, ankylosis, or muscle spasm.  There is also no evidence 
of record indicating that, during the same time period, the 
Veteran's low back strain involved intervertebral disc 
syndrome.  Accordingly, an evaluation in excess of 10 percent 
may not be assigned under the former criteria for rating 
disabilities of the spine, or under 38 C.F.R. §§ 4.40, 4.45, 
as interpreted in DeLuca v. Brown, 8 Vet. App. at 206-7.  

An increased evaluation also may not be assigned under the 
revised criteria for rating disabilities of the spine 
because, from the date those criteria became effective, the 
Veteran's low back strain has not caused limitation of 
forward flexion greater than 30 degrees, but less than 60 
degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, muscle spasm, or guarding 
sufficiently severe as to result in an abnormal gait or 
abnormal spinal contour.  As well, it has not involved 
intervertebral disc syndrome or caused additional functional 
loss during flare-ups or on repetitive use.   As such, the 
evaluation assigned for the Veteran's low back strain, for 
the period from November 28, 2000 through March 11, 2009 is 
the most appropriate given the medical evidence of record.

Furthermore, the Board acknowledges consideration of 
additional functional impairment due to factors such as pain, 
weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Regarding range of motion, the Veteran's VA examination 
reports indicated that he had pain upon range of motion 
testing, but that there was no evidence of incoordination, 
weakness, or fatigability.  And, to the extent that the 
Veteran claims that his pain upon motion is the equivalent of 
limited motion, the Board finds that the Veteran's subjective 
complaints of pain have been contemplated in the current 
rating assignment, as the Veteran's current rating is based 
on his objectively demonstrated reduced motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Thus, 
based on the analysis of those criteria set forth above, the 
Veteran remains entitled to no more than a 10 percent 
evaluation for the orthopedic manifestations of his service-
connected low back strain.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that there is no objective evidence of 
record for the entire rating period on appeal which 
demonstrates that the Veteran experiences any neurologic 
symptomatology.  The medical evidence demonstrates that the 
Veteran's neurologic evaluation at his March 2001 and 
December 2005 VA examinations is negative, and does not allow 
for a finding of neurologic manifestations of the Veteran's 
service-connected low back strain.  Thus, he is not entitled 
to a separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations 
of the disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



For the Period from March 12, 2009

As noted above, the diagnostic code criteria pertinent to 
rating spinal disabilities in general were revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237 through 5243).  Under these 
relevant provisions, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain, Diagnostic Code 
5242 for degenerative arthritis of the spine, and Diagnostic 
Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated based on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  Note (1) defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

For the period from March 12, 2009, the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue, based on limitation of 
motion under the general rating formula for disease or injury 
of the spine, as effective September 26, 2003, for Diagnostic 
Codes 5237, 5242, and 5243.  Indeed, a finding of ankylosis 
of the lumbar spine is required in order for the Veteran to 
qualify for a 50 percent evaluation under the General Rating 
Formula for Disabilities of the Spine based on limitation of 
motion.  Moreover, while the March 2009 VA examination report 
indicates decreased range of motion, the Veteran's disability 
picture is not found to be more comparable to unfavorable 
ankylosis based on additional functional limitation of motion 
due to factors such as pain and weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 26, 2003 for the period from 
March 12, 2009.  The law most favorable to the Veteran is for 
application when there has been a change in the law during 
the pendency of the appeal.  While the Veteran's VA treatment 
records do not specify whether he had any limitation of 
motion, the Veteran's March 2009 VA examination report states 
that the Veteran had no worse than 30 degrees of forward 
flexion and 20 degrees extension.  There was no finding of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, and the Board does not find that this 
contemplates severe limitation of motion of the lumbar spine.  
Even with consideration of pain, it is not equivalent to 
ankylosis, as in effect prior to September 26, 2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA examination reports indicated he had 
pain upon range of motion testing, but that there was no 
evidence of incoordination, weakness, or fatigability.  The 
Veteran has 2+ deep tendon reflexes bilaterally throughout 
the rating periods on appeal.  

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current ratings assignment, as 
discussed above.  The overall evidence, for the period from 
March 12, 2009 does not reveal a disability picture most 
nearly approximating a higher evaluation, in excess of 40 
percent, even with consideration of whether there was 
additional functional impairment due to DeLuca factors.  
Thus, based on the analysis of those criteria set forth 
above, the Veteran remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected low back strain, for the period since March 
12, 2009.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the entire rating period 
on appeal since March 12, 2009 which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The 
medical evidence demonstrates that the Veteran's neurologic 
evaluation at the March 12, 2009 VA examination is negative, 
and does not allow for a finding of neurologic manifestations 
of the Veteran's service-connected low back strain.  Further, 
private treatment records do not demonstrate that the Veteran 
has any neurological complaints.  Thus, he is not entitled to 
a separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations 
of the disability at issue.

Furthermore, the Board acknowledges consideration of 
additional functional impairment due to factors such as pain, 
weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Regarding range of motion, the Veteran's VA examination 
reports indicated that he had pain upon range of motion 
testing, but that there was no evidence of incoordination, 
weakness, or fatigability.  And, to the extent that the 
Veteran claims that his pain upon motion is the equivalent of 
limited motion, the Board finds that the Veteran's subjective 
complaints of pain have been contemplated in the current 
rating assignment, as the Veteran's current rating is based 
on his objectively demonstrated reduced motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The 
overall evidence reveals a disability picture most 
approximating a 20 percent evaluation, but no higher, even 
with consideration of whether there was additional functional 
impairment due to DeLuca factors.  Thus, based on the 
analysis of those criteria set forth above, the Veteran 
remains entitled to no more than a 40 percent evaluation for 
the orthopedic manifestations of his service-connected low 
back strain.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
ORDER

An evaluation in excess of 10 percent for low back strain, 
for the period from November 28, 2000 through March 11, 2009, 
is denied.

An evaluation in excess of 40 percent for low back strain, 
for the period since March 12, 2009,  is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


